                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

JERMAINE KENT,

       Plaintiff,

v.                                                       Case No: 6:15-cv-880-Orl-TBS

ZACHARY BROWN,

       Defendant.


                                         ORDER

       The parties’ Joint Motion for Order to Bring Electronic Devices Into Courthouse

(Doc. 114) is GRANTED. Michael Saracco, counsel for Plaintiff, and D. Andrew

DeBevoise, counsel for Defendant, are each permitted to bring one tablet and one laptop

computer (with the necessary accessories) into the courthouse for use during the trial of

this case on May 8, 2019.

       Counsel shall comply with General Order in No. 6:13-mc-94-Orl-22 (Doc. 1), and

this Order. All electronic devices carried beyond the courthouse security checkpoint are

subject to inspection and search; they shall remain on silent mode while in the

courthouse; they may not be shared with anyone; and they may not be used in a manner

that disrupts any judicial proceeding.

       Counsel shall present a copy of this Order to security personnel each time they

enter the Courthouse with such equipment. In their discretion, courthouse security

personnel may require counsel to present picture identification at the time of entry.

       DONE and ORDERED in Orlando, Florida on May 7, 2019.
Copies furnished to Counsel of Record




                                        -2-
